Por cu auto el apelado pide la desestimación de este recurso toda vez que después de varias prórrogas para pre-parar la transcripción de las notas taquigráficas una de ellas venció en septiembre 5, 1927;
Pon cuanto el apelante pidió en 6 de septiembre 1927, otra prórroga que fuéle concedida el 15 de dicho mes y año por la corte sentenciadora;
Pob cuanto la apelada pide la desestimación del recurso fundada en la teoría de que cuando se solicitó' la prórroga el día 6 de septiembre de 1927 el término estaba vencido y por tal motivo la corte inferior quedó sin jurisdicción para concederla;
Por cuanto el 5 de septiembre de 1927 no era un día laborable y por el contrario un dies-non por ser el día cono-cido como Labor Day, una fiesta legal en Puerto Rico;
Por tanto, estando en tiempo el apelante dentro del con-cepto legal el día 6 de septiembre de 1927, no ha lugar a desestimar el recurso.